Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 6-7, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0329502 to Lee in view of U.S. Patent Pub. 2019/0140837 to Cheng and U.S. Patent Pub. 2016/0165433 to Larignon.

Regarding claims 1 and 11, Lee teaches a method performed by a terminal in a wireless communication system (see section [0019], “the method comprising receiving and storing, by the eUICC, a eUICC certificate (which is considered as profile related information) which can verify an identity of the eUICC”, and see section [0140], which teaches "The SM-SR sends an MNO profile to the eUICC via OTA”, hence a terminal receiving profile related information), the method comprising: 
transmitting, to a server, a first message including first information associated with an operation type requested by the terminal, the first information indicating a profile download; (see sections [0018] to [0020] and [0175], which teach “The eUICC transmits an activation request message/opening request message to MNO1” and see sections [0040] and [0110], which teach “The SMSR may perform a role of downloading safely the credential package generated by the SM-DP to the eSIM via SIM remote management technologies such as an OTA”); 

Lee does not explicitly teach the features of:
“transmitting, to the server, a third message including second information associated with an operation type requested by the terminal, the second information indicating a remote profile management (RPM); and 
receiving, from the server, a fourth message based on the second information, the fourth message including second data for an operation of the RPM and a signature of the server for the second data,
wherein the second data comprises an RPM package and the RPM package includes an RPM command”. 
In an analogous art, Cheng teaches a system which provides profiles to mobile devices.  Regarding these features of claim 1, see sections [0005] to [0015] of Cheng, which teach “the communications operator sends to a subscription manager data preparation (Subscription Manager-Data Preparation, SM-DP+ server, a first identity profile management command corresponding to the first identifier” and see section  [0018] which teaches “generating, by the SM-DP+ server, a first digital signature according to at least the first identifier and the remote profile management command, and sending at least the first digital signature and the remote profile management command to an embedded universal integrated circuit card eUICC”.
Therefore, as both Lee and Cheng teach sending profile information to mobile devices, and as Cheng also teaches sending RMP packages and commands, it would have been obvious to modify Lee with the teachings of Cheng, as  Cheng teaches reasons for transmitting these RPM packages/commands (such as based on location). 
Regarding the amendments to claim 1 which recite “wherein the first data comprises information indicating that the RPM package is pending”, although Lee teaches of sending status messages between the eUICC and the server (see sections [0019] to [0020], [0098], [0108], [0118] and [0176], which presumably would relate to the status of the profile updates), Larignon is added. 
In an analogous art, Larignon teaches a mobile system which provides updates to profiles.  See section [0095], which teaches that the status of the profiles is included in the messages between the server and the mobile device.  See also section [0094], which explicitly teaches that “status pending” is the status of loading the new profile parameters. 




 Regarding claims 6 and 16, which recite the same features as claim 1 and 11 except the difference being from the point of view of the server (as opposed to the mobile terminal), see the rejection of claim 1 above and the servers in Lee and Cheng. 

Regarding claims 2, 7, 12 and 17, which recite “wherein the second data further comprises information indicating that another RPM package is pending”, as described above as Lee teaches of sending status messages between the eUICC and the server (see sections [0019] to [0020], [0098], [0108], [0118] and [0176]) and as sections [0094] and [0095] of Larignon teach that the status of the profiles is included in the messages between the server and the mobile device the combination of Lee and Larignon would teach and/or render obvious this feature.

 
Claims 3-5, 8-10, 13-15 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee, Cheng and Larignon as applied to claims 1, 6, 11 and 16 above, and further in view of U.S. Patent Pub. 2010/0291924 to Antrim.  


In an analogous art, Antrim teaches a mobile system which downloads different PLMN profiles into the SIM.  See for example, section [0059], which teaches that the subscriber has a currently pending PLMN profile download and then subsequently requests another PLMN profile download, the previous download is not performed, which is therefore based on the new “prioritized command of the operator”.
Therefore, as Lee, Cheng and Antrim all teach downloading different user profiles etc., and as Antrim explicitly teaches having two pending downloads and prioritizing based on new operator input, it would have been obvious to modify the Lee/Cheng combination for reasons as in Antrim, which is that new user input gives priority over an older request. 
Regarding claims 4, 9, 14 and 19, which recite “wherein, in case that more than one RPM commands are pending in the server, a priority of the more than one RPM commands is determined based on a request of an operator”, as described above, as Antrim teaches that pending profile commands are prioritized based on the most recent 
Regarding claims 5, 10, 15 and 20, which recite “wherein, in case that more than one profile downloads are pending in the server, a priority of the more than one profile downloads is determined based on a request of an operator”, as described above, as Antrim teaches that pending profile commands are prioritized based on the most recent operator input, the combination of Lee and Cheng as modified by Antrim would teach this feature as the “priorities (in Antrim) are based on operator requests”, as recited. 


Response to Arguments
Applicant's arguments filed 5-28-21 have been fully considered but they are not persuasive. The points raised address the references singly and not in combination, as applied.  It is also noted that the arguments do not address the cited portions of Lee, such as section [0108] and see also section [0180], which relates to “status messages” between the terminal eUICC and the SM server.  See also sections [0003] and [0070] of Cheng which teach a “status audit” of the eUICC.  Therefore, as Lee/Cheng teach status messages relating to the RPM, and as Larignon explicitly teaches “pending status” messages relating to profile updates, the combination of Lee/Cheng and Larignon would render obvious the feature of a “pending status report for an RPM”, as recited. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646